Exhibit 99.19 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-18689-RTB ) TFS-DI, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF June, 2006 ) ) DATE PETITION FILED: 22-Sep-05 Debtor ) ) TAX PAYER ID NO. : 71-0926311 Nature of Debtor's Business:TFS-DI was a sales representative for Three-Five Systems, Inc. to sell display products and holder of distribution rights for Data International related products. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 7/24/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 7/24/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE Accounts for TFS-DI, Inc Year 2006 5/31/06 Tax 6/30/06 Tax 5/31/06 Book 6/30/06 Book Balance Sheet Intangible Asset Taxable Cost 2,450,000 2,450,000 3,816,167 3,816,167 Accumulated Depreciation Depreciation (270,835) (270,835) (1,682,401) (1,682,401) Net Intangible Asset Net 2,179,166 2,179,166 2,133,766 2,133,766 Right not paid 1,366,167 1,366,167 - - Org Costs - - Total Assets 3,545,333 3,545,333 2,133,766 2,133,766 Amount owing to Parent 1,997,189 1,997,189 1,997,189 1,997,189 Note Payable ST 1,481,000 1,481,000 1,481,000 1,481,000 Note Payable LT - Capital 100 100 100 100 Accumulated Profits 67,044 67,044 (1,344,523) (1,344,523) Total Liabilities & Equity 3,545,332 3,545,332 2,133,765 2,133,765 Income Statement YTD 5/31/06 YTD 6/30/06 YTD 5/31/06 YTD 6/30/06 Sales Commission - Costs Salaries - Benefits - Office Lease - Communications/MIS - Office Supplies - Travel - Amortization of Intangible - Org Costs Capitalization Org Costs Amortization - - Interest - Total Costs for profit calc - Net Profit for Year - - - -
